Citation Nr: 0613720	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-23 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than January 14, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In the February 2003 rating decision, 
the RO granted service connection for PTSD and assigned a 
50 percent rating effective from January 14, 2002.  The 
veteran's disagreement with the service connection effective 
date led to this appeal.  In February 2006, the veteran and 
his wife testified from the RO at a videoconference held 
before the undersigned sitting in Washington, DC.  

Other matters

In a rating decision dated in September 2004, the RO granted 
an increased rating from 50 percent to 70 percent for the 
veteran's service-connected PTSD.  In a September 2004 
letter, the RO informed the veteran and provided him notice 
of his appellate rights.  There is no indication in the 
record that the veteran filed a notice of disagreement, and 
the issue of entitlement to a rating in excess of 70 percent 
for PTSD is not before the Board.  See Archbold v. Brown, 9 
Vet. App. 124 (1996) (a notice of disagreement initiates 
appellate review in VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of substantive appeal after statement of 
the case is issued).




FINDING OF FACT

The RO was not in receipt or possession of any evidence prior 
to March 15, 2001, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for PTSD.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date of March 
15, 2001, but no earlier, for the grant of service connection 
for PTSD are met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA).  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1) (2005).  
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. 
§ 5103; 38 CFR § 3.159(b)(1).  Third, VA must inform the 
claimant of the information and evidence the claimant is 
expected to provide.  See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1).  Finally, VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1).  

In June 2002, the RO provided the veteran with a letter 
specifically intended to address the requirements of the VCAA 
with reference to his PTSD service connection claim.  It 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim.  The letter advised 
the veteran what part of the necessary evidence he was to 
provide and what part VA would attempt to obtain for him.  
The letter also advised the veteran that he should submit or 
identify any additional medical reports in support of his 
claim.  In the Board's judgment, the letter also served to 
notify the veteran of the need to submit any pertinent 
evidence in his possession.  The Board finds that a 
reasonable inference from the letter was that the veteran 
should furnish any pertinent evidence that he may have and 
that the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  All notice required by VCAA and implementing 
regulations was furnished to the veteran, and no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.  See Mayfield v. 
Nicholson; 19 Vet. App. 103 (2005) (reversed on other grounds 
No. 05-7157 (Fed. Cir.  Apr. 5, 2006)).  

In a recent decision, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that a claim  of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.

In this case, element (1), veteran status, is not in dispute.  
Elements (2), (3), and (4) are also not at issue, as service 
connection is already in effect and the veteran did not 
disagree with the initial rating.  With respect to element 
(5), effective date, the RO provided the veteran with the 
necessary information in the April 2004 statement of the 
case.  

The Board acknowledges that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that under the notice 
provision of the VCAA a claimant must be given notice of the 
evidentiary matters specified in statute and regulation  
before an initial unfavorable decision by the RO.  While 
evidentiary requirements regarding effective dates for 
service connection were not provided prior to the initial 
decision on that matter, the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (due process concerns with respect to VCAA notice 
must be pled with specificity).  Following the issuance of 
the June 2002 VCAA letter, the veteran was afforded an ample 
opportunity to respond and to submit or identify evidence 
pertinent to his PTSD claim.  The RO readjudicated the 
effective date in the April 2004 statement of the case and 
thereafter readjudicated the claim and issued supplemental 
statements of the case in September 2004 and November 2004.  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification action is 
necessary.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

VA has obtained and associated with the veteran's claims file 
VA medical records, and the veteran has submitted reports and 
letters from psychologists from which he has received 
treatment through a Vet Center.  The veteran testified at a 
hearing before the undersigned, and at that time he requested 
that the record be kept open for 30 days so that he could 
obtain and submit additional evidence.  Those 30 days have 
passed, but the veteran has neither submitted nor identified 
any additional evidence pertaining to his claim.  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  Again, 
the veteran has not argued otherwise.  Accordingly, the Board 
will proceed to a decision on the merits. 

Earlier effective date

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 
38 C.F.R. § 3.400(b)(2).

Under 38 U.S.C.A. § 5101(a) (West 2002), a specific claim 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by VA.  See 
38 C.F.R. § 3.151(a) (2005).  A claim is defined as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim.  38 C.F.R. § 3.157.  

The veteran contends that he is entitled to an effective date 
in February 1987 because it was at that time that he was 
accepted into a VA Vet Center program and he thought that he 
had an ongoing claim starting at that time.  He was told he 
did not have to pay and understood it was a VA operation 
believing that the Vet Center would handle the paperwork.  
The record shows that the veteran submitted an informal claim 
for service connection for PTSD on January 14, 2002.  

In support of his claim, the veteran submitted copies of a VA 
Form 10-5565, Vietnam-era Veterans Vet Center Program New 
Client/Change Data Sheet, dated in February 1997 and a VA 
Form 10-5565b, Vietnam Veterans Outreach Program Contract 
Services Authorization, in which a contract service provider 
was authorized to provide readjustment counseling for the 
veteran.  That document was also dated in February 1987.  In 
a statement dated in March 1988, a counselor, who was 
identified as a Vet Center staff member on the VA Form 10-
5565, stated that the veteran had come to him in February 
1987 with problems connected with post-traumatic stress 
syndrome.  Neither of the VA forms, nor the statement from 
the counselor expresses an intent on the part of the veteran 
to seek service connection for PTSD, and it must be noted 
that the mere presence of medical evidence does not establish 
an intent on the part of the veteran to seek entitlement to 
service connection.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993).  Further, the veteran did not submit a claim for 
service connection for PTSD within one year of the March 1988 
vet center counselor's report, so that report cannot 
constitute an informal claim that would entitle him to an 
effective date in March 1988 for the grant of service 
connection.

The record does include VA medical clinic outpatient veteran 
dated from May 2000 to December 2001.  Review of those 
records shows that when interviewed by a social worker on 
October 3, 2001, it was noted that the veteran was followed 
in the medical clinic for follow-up on psychiatric 
medications and medical problems.  The veteran stated that he 
wanted to file a claim for service connection for PTSD.  
This, in the Board's judgment, establishes intent on the part 
of the veteran to seek entitlement to service connection and 
is an informal claim for service connection for PTSD.  In 
addition, those VA outpatient records include an entry dated 
March 15, 2001, showing general outpatient examination and 
notation that the veteran's problems included depression 
versus PTSD and treatment with Prozac.  Although the 
assessment at that time was depression, it is the judgment of 
the Board that with the prior diagnosis of PTSD as early as 
1987 and a firm diagnosis of PTSD at a later VA PTSD 
examination, that with resolution of reasonable doubt in 
favor of the veteran, it is at least as likely as not that 
the March 15, 2001, treatment related to PTSD.  See 38 C.F.R. 
§ 3.102.  The veteran's October 3, 2001, claim (as well as 
the later January 14, 2002, claim) was received within one 
year of the March 15, 2001 VA outpatient report.  For that 
reason the VA outpatient report constitutes an informal claim 
for service connection for PTSD, and the veteran is entitled 
to an effective date of March 15, 2001, for the grant of 
service connection.  

Review of the VA outpatient records shows no earlier record 
entry concerning PTSD within the one-year period prior to the 
October 3, 2001, entry showing the veteran's intent to claim 
service connection for PTSD.  The Board therefore concludes 
that the criteria for entitlement to an effective date of 
March 15, 2001, but no earlier, for the grant of service 
connection for PTSD are met.  


ORDER

An effective date of March 15, 2001, is awarded for the grant 
of service connection for PTSD, subject to the laws and 
regulations pertaining to the payment of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


